DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) and Species B (Figs 3 & 4) in the reply filed on 09/13/2022 is acknowledged.
Claims 10, 12, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 4, 8, and 13 recites the limitation "the table" in line 1 of claims respectively.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2, 4, 8, and 13, the following term “the table” is unclear and confusing. For this action only, for claims 2, 4, 8, and 13 the examiner interprets “the table” – the tab –. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanagh D698,208.

Regarding claim 1, Cavanagh discloses a cover (Fig 1) for an eating utensil, the eating utensil having a head opposite a handle, the cover (Fig 1) comprising:
a sleeve having a closed end (annotated Fig 1 below) and an open end (annotated Fig 1 below) for receiving the head of the eating utensil; and a tab (annotated Fig 1 below) extending from the open end (annotated Fig 1 below) of the sleeve (annotated Fig 1 below).

    PNG
    media_image1.png
    738
    1189
    media_image1.png
    Greyscale


Regarding claim 2, as best understood, Cavanagh discloses the cover wherein the tab (annotated Fig 1 above) is semi-circularly shaped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh D698,208 in view of Torkelson 2005/0236291.

Regarding claim 3, Cavanagh discloses the cover wherein the tab (annotated Fig 1 above) has an outer surface and an inner surface. 
 
Cavanagh has been discussed above but does not explicitly teach wherein the tab has an adhesive disposed on the inner surface.

Torkelson discloses a cover (Fig 19, #130) having a sleeve (Fig 19, #154) and a tab (Fig 19, #84) extending from the sleeve (Fig 19, #154), wherein the tab (Fig 19, #84) has an adhesive (Fig 19, #76) disposed on the inner surface of the tab (Fig 19, #84).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an adhesive to the inner surface of the tab (Cavanagh, annotated Fig 1 above) of modified Cavanagh as taught by Torkelson in order to enable the tab (Cavanagh, annotated Fig 1 above) of modified Cavanagh to be secured to the sleeve (Cavanagh, annotated Fig 1 above) of modified Cavanagh. 




Regarding claim 4, modified Cavanagh discloses the cover wherein the tab (Cavanagh, annotated Fig 1 above) is semi-circularly shaped.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh D698,208 in view of Ma 2015/0320499.

Regarding claims 5 and 14, Cavanagh has been discussed above but does not explicitly teach the cover wherein the sleeve and the tab are formed of a flexible, polymeric sheet material.

	Ma teaches that it is old and well known in the art to fabricate a holder from a flexible, polymeric sheet material [0117].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the sleeve (Cavanagh, annotated Fig 1 above) and the tab (Cavanagh, annotated Fig 1 above) from a flexible, polymeric sheet material as taught by Ma because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cavanagh D698,208 and Ma 2015/0320499; and further in view of Ferrer 2010/0175555. 

Regarding claims 6 and 15, modified Cavanagh has been discussed above but does not explicitly teach wherein the flexible, polymeric sheet material is formed of micro-fibers and nano-fibers.

	Ferrer teaches that it is old and well known for a polymeric material to be formed of micro-fibers and nano-fibers [0023].

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the following limitation “melt-blown” has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e – micro-fibers and nano-fibers---, does not depend on its method of production, i.e. – melt-blown --. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate polymeric sheet material (Ma, [0117]) of modified Cavanagh from micro-fibers and nano-fibers as taught by Ferrer because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh D698,208 in view of Godley 2013/0270330. 

Regarding claim 7, Cavanagh discloses a cover comprising: a sleeve (Cavanagh, annotated Fig 1 above) having a closed end (Cavanagh, annotated Fig 1 above) and an open end (Cavanagh, annotated Fig 1 above), and a tab (Cavanagh, annotated Fig 1 above) extending from the open end (Cavanagh, annotated Fig 1 above) of the sleeve  (Cavanagh, annotated Fig 1 above).

Cavanagh has been discussed above but does not explicitly teach the cover in combination with an eating utensil, the eating utensil having a head opposite a handle, the head of the eating utensil disposed in the sleeve with the handle extending from the open end; and a portion of the handle extending over the tab.

Godley discloses a cover (Fig 1, #30) in combination with an eating utensil (Fig 1, #12 & #14),  the eating utensil having a head (Fig 1, #12) opposite a handle (Fig 1, #14), the head (Fig 1, #12) of the eating utensil disposed in a sleeve of the cover (Fig 1, #30) with the handle (Fig 1, #14) extending from the open end of the cover (Fig 1, #30) (as shown in Fig 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to insert the head (Godley, Fig 1, #12) of an eating utensil (Godley, Fig 1, #12 & #14) within the sleeve (Cavanagh, annotated Fig 1 above) of Cavanagh which would result in a portion of the handle (Godley, Fig 1, #14) extending over the tab (Cavanagh, annotated Fig 1 above) in order to keep the eating utensil (Godley, Fig 1, #12 & #14) of Godley clean and sanitary by keeping the head  (Godley, Fig 1, #12) of the eating utensil (Godley, Fig 1, #12 & #14) of Godley off of a table surface.

Regarding claim 8, as best understood, modified Cavanagh discloses the combination wherein the tab (Cavanagh, annotated Fig 1 above) is semi-circularly shaped.

Claims 9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cavanagh D698,208 and Godley 2013/0270330; and further in view of Torkelson 2005/0236291.

Regarding claim 9, Cavanagh discloses the cover wherein the tab (annotated Fig 1 above) has an outer surface and an inner surface. 
 
Cavanagh has been discussed above but does not explicitly teach wherein the tab has an adhesive disposed on the inner surface so the tab is adhered to the portion of the handle extending over the tab.

Torkelson discloses a cover (Fig 19, #130) having a sleeve (Fig 19, #154) and a tab (Fig 19, #84) extending from the sleeve (Fig 19, #154), wherein the tab (Fig 19, #84) has an adhesive (Fig 19, #76) disposed on the inner surface of the tab (Fig 19, #84).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an adhesive (Torkelson, Fig 19, #76) to the inner surface of the tab (Cavanagh, annotated Fig 1 above) of modified Cavanagh as taught by Torkelson in order to enable at least portions of the tab (Cavanagh, annotated Fig 1 above) of modified Cavanagh to be secured to the sleeve (Cavanagh, annotated Fig 1 above) of modified Cavanagh. The combination of Cavanagh, Godley, and Torkelson would result in the tab (Cavanagh, annotated Fig 1 above) being adhered to the portion of the handle (Godley, Fig 1, #14) extending over the tab (Cavanagh, annotated Fig 1 above).

Regarding claim 11, modified Cavanagh discloses the combination wherein the eating utensil (Godley, Fig 1, #12 & #14) is a fork.

Regarding claim 13, modified Cavanagh discloses the combination wherein the tab (Cavanagh, annotated Fig 1 above) is semi-circularly shaped.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631